EXHIBIT 10.1B

AMENDMENT TWO

TO R. TERRY PHILLIPS

EMPLOYMENT AGREEMENT

This Amendment Two (this “Amendment”) is made and entered into as of the 30th
day of December, 2010, by and among United Security Bancshares, Inc. (“USB”),
First United Security Bank (“FUSB”) (“USB” and “FUSB” are hereinafter
collectively referred to as the “Company”), and R. Terry Phillips (the
“Executive”).

WHEREAS, the Company and the Executive previously entered into the Employment
Agreement (the “Agreement”), effective as of January 1, 2000, as amended by
Amendment One, as of January 1, 2009, both attached hereto as Exhibit A;

WHEREAS, the American Jobs Creation Act of 2004 created new Internal Revenue
Code Section 409A (“Code Section 409A”), which imposes documentary and
operational requirements on non-qualified deferred compensation arrangements,
such as the Agreement; and

WHEREAS, amounts deferred under the Agreement meet the definition of
“nonqualified deferred compensation” as set forth in Code Section 409A;

WHEREAS, Internal Revenue Service Notice 2010-6 provides additional guidance
regarding the implementation of Code Section 409A; and

WHEREAS, the Company desires to amend the Agreement, effective as of January 1,
2009, to comply with the requirements of Code Section 409A pursuant to the
guidance and relief provided under Internal Revenue Service Notice 2010-6.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements of the parties set forth in this Agreement, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows, effective January 1, 2009:

1. Amend Section 6.2(a) by deleting the said section and substituting in lieu
thereof the following:

“The Company’s obligation to pay and provide to the Executive the element of pay
described in Sections 4.1, 4.2 and 4.3 shall immediately expire; provided,
however, that within sixty (60) days of the effective date of employment
termination, the Company shall pay to the Executive in a lump sum an amount
equal to six (6) months of his Base Salary in effect on the date of employment
termination, reduced by any and all insurance benefits that would be payable to
the Executive during the six (6) month period following his employment
termination.”

2. All other terms, conditions and provisions of this Agreement not herein
modified shall remain in full force and effect.



--------------------------------------------------------------------------------

EXHIBIT 10.1B

 

IN WITNESS WHEREOF, the Company and the Executive have caused this Amendment Two
to R. Terry Phillips Employment Agreement to be executed as of the date first
written above.

 

United Security Bancshares, Inc.: By:  

/s/ Hardie B. Kimbrough

Its:  

CHAIRMAN OF THE BOARD

First United Security Bank: By:  

/s/ Hardie B. Kimbrough

Its:  

CHAIRMAN OF THE BOARD

Executive:

/s/ R. Terry Phillips

R. Terry Phillips

 

Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT A

R. Terry Phillips Employment Agreement

with Amendment One

(Employment Agreement filed as an Exhibit to Form 10-K for the year ended
December 31, 2000;

Amendment One filed as an Exhibit to the Current Report on Form 8-K filed on
December 23, 2008)

 

A-1